Opinion by
Cline, J.
In accordance with stipulation of counsel and following the authorities cited, the merchandise was held dutiable as follows: (1) Birds’ nests the same in all material respects as those involved in Quong Lee & Co. v. United States (20 C. C. P. A. 192, T. D. 45981) at 10 percent under paragraph 1558 as nonenumerated unmanufactured articles; (2) ducks in oil in tins similar to the merchandise passed upon in Wa Chong Co. v. United States (61 Treas. Dec. 1118, T. D. 45695) at 10 cents per pound under paragraph 712, upon the basis of a weight excluding that of the oil, the weight of oil in this instance being 196 pounds; and (3) rice the same as that involved in United States v. Kwong Lee Chong Co. (23 C. C. P. A. 327, T. D. 48193) at five-eighths of 1 cent per pound under paragraph 727, upon the broken rice contained therein, the quantity of said broken rice being 3 percent of the total weight. The protests were sustained to this extent.